Citation Nr: 0525240	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  98-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for muscle damage 
involving the left buttock and left hip, as secondary to 
service-connected post-operative residuals of cyst removal, 
medial aspect of the left distal femur and a donor site scar, 
left iliac crest.

2.  Entitlement to an increased rating for a donor site scar, 
left iliac crest, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for post-operative 
residuals of cyst removal, medial aspect of the left distal 
femur, to include tender scar at the elected site, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana.  In April 1998, the RO 
denied the above increased rating claims.  In February 2000, 
the RO denied the above service connection claim.

In August 2003, the Board remanded the matter for substantive 
and procedural due process concerns.  The case has returned 
for further appellate review.


FINDINGS OF FACT

1.  There is no remaining question of law or fact for the 
Board to resolve regarding the claim for secondary service 
connection for muscle damage involving the left buttock and 
left hip.

2.  The donor site scar at the left iliac crest is deep but 
does not demonstrate limitation of function of the hip, and 
its area does not exceed 12 square inches (77 sq. cm.). 

3.  The scar at the medial aspect of the left distal femur is 
deep but its area does not exceed 72 square inches (465 sq. 
cm.).  


CONCLUSIONS OF LAW

1.  There is no controversy of fact or law for the Secretary 
of Veterans Affairs to decide concerning the claim for 
entitlement to service connection for muscle damage involving 
the left buttock and left hip, and the Board lacks 
jurisdiction over such appeal.  38 U.S.C.A. §§ 511(a), 
7104(a) (West 2002).

2.  The criteria for an increased rating for a donor site 
scar at the left iliac crest, currently rated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
prior to August 30, 2002), 4.118, Diagnostic Codes 7801, 7805 
(effective after August 30, 2002).

3.  The criteria for an increased rating for post-operative 
residuals of cyst removal, medial aspect of the left distal 
femur, to include tender scar at the elected site, currently 
rated as 20 percent disabling, is denied.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective prior to August 30, 2002), 4.118, Diagnostic Codes 
7801, 7805 (effective after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  In this case, VA's duties have been 
fulfilled to the extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter to the 
veteran from the RO dated in January 2004.  He was told of 
what was required to substantiate his increased rating claims 
and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO. 

The RO's January 2004 letter was provided to the veteran 
after the initial adjudication of the claims.  Any defect, 
however, with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected.  All evidence received after 
issuance of the notice letter was afforded proper subsequent 
VA process, and the Board remanded the matter in August 2003 
for substantive and procedural due process concerns.  
Accordingly, the veteran was provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The claims file contains all available, identified records 
pertinent to the claim, including the veteran's VA medical 
records and reports from VA examinations conducted in January 
1998 and September 2004.  The veteran did not reply to the 
January 2004 duty to assist letter with any additional 
information or evidence requiring further development.  In 
May 2005, he requested a re-examination, contending the 
September 2004 examination was insufficient.  A review of the 
September 2004 examination report, however, documents a 
thorough examination sufficient for rating purposes, and 
further examination is unnecessary.



II.  Analysis

Service connection for muscle damage involving the left 
buttock and left hip, as secondary to service-connected post-
operative residuals of cyst removal, medial aspect of the 
left distal femur and a donor site scar, left iliac crest

In a December 1959 rating decision, the RO granted service 
connection for a cyst of the left distal femur with residual 
pain in the area, effective from July 30, 1959.  A 10 percent 
rating was assigned under Diagnostic Code 5099-5003.

In October 1976, the RO awarded the veteran a 20 percent 
rating for the veteran's cyst of the left distal femur with a 
tender incisional scar under Diagnostic Code 5015-7804, 
effective from June 4, 1976.  It was noted at that time that 
a tender scar was present and that there was 3/4 inch atrophy 
of the left thigh muscles.      

The veteran submitted a claim for an increased rating in 
December 1997.  In an April 1998 rating decision, the RO 
stated that a 20 percent disability rating was assigned for a 
moderately severe muscle disability, and that a 30 percent 
rating was not warranted absent evidence of severe muscle 
disability.  The RO also stated that an evaluation of only 10 
percent would be warranted for tender and painful scarring.

In his September 1998 substantive appeal, the veteran stated 
that the RO had not considered the damage to the muscle 
groups associated with his service-connected disability.  He 
stated that several muscles were severed and dropped into the 
gluteal pouch.  He also complained of back pain.  The RO, in 
February 1999, granted service connection for sacroiliac 
joint dysfunction (claimed as muscle damage and a back 
condition).  A 20 percent rating was assigned under 
Diagnostic Code 5294.

In a February 1999 supplemental statement of the case, the RO 
noted that the 20 percent rating assigned for the cyst of the 
left distal femur with a tender incisional scar under 
Diagnostic Code 5015-7804 was protected as it had been in 
effect for more than 20 years.  The RO also stated that the 
disability could potentially be rated under an analagous 
muscle injury code, such as Diagnostic Code 5317, muscles of 
the pelvic girdle.  The RO acknowledged that the medical 
evidence showed sacroiliac joint dysfunction attributed to 
the service-connected disability; however, the medical 
evidence did not support a higher evaluation based on muscle 
injury.  

Thereafter, in a February 2000 rating decision, the RO denied 
service connection for muscle damage to the left buttock and 
hip as secondary to the veteran's service-connected 
disability.  The veteran perfected an appeal.  However, in a 
November 2000 SSOC the RO stated that the veteran's claim for 
muscle damage had already been conceded in the evaluation of 
his sacroiliac dysfunction and that the complaints of 
buttock, hip pain, and muscle damage were used to evaluate 
this disability as 20 percent disabling.

In an April 2002 SSOC, the RO further stated that the 
veteran's post-operative residuals of cyst removal, medial 
aspect of left distal femur, included atrophy of the thigh 
muscles, and that the muscle disability was the reason for 
the 20 percent rating since October 1976.  Additionally, the 
RO stated that the veteran's hip and buttock symptomatology 
was included in the 20 percent evaluation assigned for 
sacroiliac dysfunction and therefore a separate evaluation 
for muscle damage to the left buttock and hip was not 
warranted.  

To summarize, the RO has already granted secondary service 
connection for sacroiliac dysfunction and assigned a 20 
percent rating for this disability, encompassing muscle 
damage to the left buttock and hip.  Further, the 20 percent 
rating for residuals of cyst removal, medial aspect of left 
distal femur, was assigned on the basis of atrophy of the 
thigh muscles.  It has clearly been conceded that any muscle 
damage to the veteran's left buttock and hip are residuals of 
the service-connected disability and the resulting 
symptomatology has been contemplated by the assignment of the 
current ratings.  Therefore, the veteran is already service 
connected for these residuals.    

Statute requires the Secretary of Veterans Affairs to 
"decide all questions of law and fact necessary to a 
decision by the Secretary under a law that affects the 
provision of benefits by the Secretary to veterans . . .."  
38 U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of this 
title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary. Final 
decisions on such appeals shall be made by the Board [of 
Veterans' Appeals]. 38 U.S.C.A. § 7104(a) (West 2002).

The claim for service connection for muscle damage involving 
the left buttock and left hip, as secondary to service-
connected post-operative residuals of cyst removal, medial 
aspect of the left distal femur and a donor site scar, left 
iliac crest, is moot.  Disability resulting from that 
condition is already part and parcel of the service-connected 
residuals of cyst removal, medial aspect of left distal femur 
to include tender scar, and sacroiliac dysfunction. Thus, to 
the extent the veteran seeks service connection for a 
discrete disability, there remains no question of law or fact 
for the Secretary to decide.

The Board's jurisdiction is derivative of the Secretary' s 
mandate to decide all questions of law or fact necessary to 
decide entitlement to a benefit administered by VA.  Whereas 
there remain no such questions regarding secondary service 
connection for muscle damage involving the left buttock and 
left hip, the Board is without a matter over which to 
exercise jurisdiction as regards this condition.


Entitlement to an increased rating for a donor site scar, 
left iliac crest, currently rated as 10 percent disabling

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes (DC) identify the various 
disabilities. 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

While the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. 
§§ 4.1, 4.2.  

Scars are rated under 38 C.F.R. § 4.118, DCs 7800 through 
7805.  The veteran is entitled to be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The RO considered both the old and 
new regulations.

When there is a change in the regulation, the Board should 
apply the amended regulation to rate the veteran's disability 
for periods from and after the effective date of the 
amendment.  The Board should apply the prior version of the 
regulation to rate the veteran's disability for any period.  
See VAOPGCPREC 3-00.

Former DCs 7800, 7801, 7802, 7803, 7804, and revised DCs 
7800, 7802, 7803, and 7804 are not pertinent to the increased 
rating claim on appeal.  These diagnostic codes either 
provide for no more than the currently assigned 10 percent 
rating or address a type/location of scarring unrelated to 
the present claim.  38 C.F.R. § 4.118.

Under both the old and new versions, DC 7805 provides that 
scars are rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, DC 7805.  
The iliac pertains to the ilium which is the expansive 
superior portion of the hip bone.  Seals v. Brown, 8 Vet. 
App. 291, 293 (1995).  The Board has accordingly considered 
the criteria for evaluating the function of the hip (DCs 
5250, 5254), but the evidence does not show any limitation of 
function at the hip.  At VA examination in January 1998, 
there was normal motion of the pelvis, and X-ray of the left 
iliac crest showed a stable pelvis.  At VA fee-based 
examination in September 2004, straight leg raising was 
negative bilaterally, and range of motion of the hips was 
normal.  At both examinations, the veteran reported the donor 
site scar was painful, but he did not complain of limitation 
of hip function.   

As the veteran's donor site scar is the result of bone 
harvesting, it is associated with underlying soft tissue 
damage and must be considered deep rather than superficial.  
Aside from DC 7805, the only other diagnostic code pertinent 
to deep scarring is revised DC 7801.  (The regulations in 
effect prior to August 30, 2002, discuss "superficial" 
scars but provide no alternative criteria for "deep" 
scars.)

DC 7801 pertains to scars, other than head, face, or neck, 
that are deep or that cause limited motion.  Area or areas 
exceeding 144 square inches (929 sq. cm.) warrant a 40 
percent rating.  Area or areas exceeding 72 square inches 
(465 sq. cm.) warrant a 30 percent rating.  Area or areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
rating, and an area or areas exceeding 6 square inches (39 
sq. cm.) warrant a 10 percent rating.  The dimensions of the 
donor site scar fail to meet the criteria for an increased 
rating under DC 7801.  At the January 1998 examination, the 
scar was described as almost ten inches in length; the width 
was not addressed.  At the September 2004 examination, the 
scar was described as exactly eight inches in length and just 
a fraction less than 1/4 inches in width, which equals an area 
not exceeding two square inches.

Accordingly, the veteran's service-connected iliac crest 
donor site scar is adequately compensated by the current 10 
percent rating, and an increased rating is not warranted.

Entitlement to an increased rating for post-operative 
residuals of cyst removal, medial aspect of the left distal 
femur, to include tender scar at the elected site, currently 
rated as 20 percent disabling

As noted above, the RO stated in an April 2002 SSOC that the 
veteran's post-operative residuals of cyst removal, medial 
aspect of the left distal femur, included atrophy of the 
thigh muscles, and that the muscle disability was the reason 
for the 20 percent rating since October 1976.  This 
evaluation has been in effect for more than 20 years and is 
therefore protected from being reduced.  38 U.S.C.A. § 110 
(West 2002); 38 C.F.R. § 3.951 (2005).

The Board must consider whether an increased rating is 
warranted based on the severity of the veteran's scar.  It is 
first noted that the left femur scar is the result of a 
surgical repair and is therefore associated with underlying 
soft tissue damage and must be considered deep rather than 
superficial.
  
The dimensions of the left femur scar fail to meet the 
criteria for an increased rating under DC 7801.  At the 
January 1998 examination, the scar was described as seven 
inches in length; the width was not addressed.  At the 
September 2004 examination, the scar was described as exactly 
seven inches in length and 3/8 inches in width, which equals 
an area not exceeding three square inches.

Consideration of an increased and/or separate rating under DC 
7805, which requires addressing the limitation of function of 
the affected part, would be duplicative of or overlapping 
with the symptomatology that has already been compensated, as 
the veteran has already been awarded a separate 20 percent 
rating for sacroiliac dysfunction which encompasses his back, 
hip, and buttock symptomatology.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); see 38 C.F.R. § 4.14.  

Accordingly, the veteran's service-connected post-operative 
residuals of cyst removal, medial aspect of the left distal 
femur, to include tender scar at the elected site, is 
adequately compensated by the current 20 percent rating, and 
an increased rating is not warranted.


ORDER

The claim for service connection for muscle damage involving 
the left buttock and left hip, as secondary to service-
connected post-operative residuals of cyst removal, medial 
aspect of the left distal femur and a donor site scar, left 
iliac crest, is dismissed without prejudice. 

Entitlement to an increased rating for a donor site scar, 
left iliac crest, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased rating for post-operative 
residuals of cyst removal, medial aspect of the left distal 
femur, to include tender scar at the elected site, currently 
rated as 20 percent disabling, is denied.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


